PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/296,827
Filing Date: 8 Mar 2019
Appellant(si): SAITO, Michishige



__________________
Steven P. Weihrouch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/09/2021.

(1) Grounds of Rejection

Every ground of rejection set forth in the Office action dated 02/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims:

WITHDRAWN REJECTIONS
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koshiishi et al. (US 20050061445, from IDS, hereafter ‘445), in view of Matsumoto et al. (JP 2011026634, hereafter ‘634, US 20120251721 is used as English translation).
‘445 teaches some limitations of:
Claim 1: Plasma processing apparatus (title), an upper electrode 21 (Fig. 1, [0052], the claimed “An upper electrode comprising”):
the upper electrode 21 is formed as an electrode plate 23 having a number of delivery holes 24. The electrode plate 23 is fixed to an electrode supporting body 22. The body 22 is a water-cooled structure formed from a conductive material such as aluminum ([0054]), to introduce the process gas into the upper electrode 21 from the process gas source 30 through the process gas supplying pipe 27 and the gas inlet 26 ([0070], Fig. 1 shows a horizontal cavity under the inlet 26 in the aluminum plate-like body 22 that the cavity divides flow into the delivery holes, the claimed “a metal plate provided with a plurality of flow paths that distributes a processing gas used for a plasma processing”);
 The electrode 23 of the upper electrode 21 is normally formed of a conductor or semiconductor such as Si ([0091], the claimed “an electrode having a film structure made of silicon, the film structure having a central portion with a thickness in a central portion of the film structure”),

	Claim 4: The plasma processing apparatus 1 has a chamber 2 formed of aluminum in a cylinder shape (Fig. 1, [0047], the claimed “A plasma processing apparatus comprising: a processing container configured to define a plasma processing space”); 
a suscepter supporting body 4 … for mounting an object to be processed, such as a semiconductor wafer (hereinafter referred to as "wafer") W. There is further provided on the suscepter supporting body 4 a suscepter 5 constituting a lower electrode ([0048], the claimed “a lower electrode provided in the processing container and configured to place a substrate to be processed thereon”); 
The suscepter 5 functions as the lower electrode. There is provided an upper electrode 21 above and opposite the suscepter 5 ([0052], the claimed “an upper electrode disposed to face the lower electrode across the plasma processing space”),
the upper electrode 21 is formed as an electrode plate 23 having a number of delivery holes 24. The electrode plate 23 is fixed to an electrode supporting body 22. The body 22 is a water-cooled structure formed from a conductive material such as aluminum ([0054]), to introduce the process gas into the upper electrode 21 from the process gas source 30 through the process gas supplying pipe 27 and the gas inlet 26 ([0070], Fig. 1 a horizontal cavity under the inlet 26 in the aluminum plate-like body 22 that the cavity divides flow into the delivery holes, the claimed “a metal plate provided with a plurality of flow paths that distributes a processing gas used for a plasma processing”); 
The electrode 23 of the upper electrode 21 is normally formed of a conductor or semiconductor such as Si ([0091], the claimed “and a horizontal cavity under the inlet 26 in the aluminum plate-like body 22 that the cavity divides flow into the delivery holes”), 
the upper electrode 21 is formed as an electrode plate 23 having a number of delivery holes 24 ([0054], the claimed “wherein the electrode includes a plurality of gas introduction holes through which the processing gas is supplied“).
Claim 2: that it is preferable that the high resistance member (central portion) 64 is formed from Si since the resistance can be adjusted merely by adjusting the amount of the dopant such as boron (Fig. 10, [0107]), The outer portion 63 can be formed from a conductor or semiconductor such as Si, SiC or the like, which is normally used to form an electrode plate. It is easier to form the entire electrode plate 23 from Si and form the outer portion 63 and the high resistance member 64 by changing the doping amount of the dopant such as boron ([0108], an embodiment of the upper electrode 21 of Fig. 1. in other words, the resistance of the upper electrode 21 is varied from center to edge/outer 

‘445 is silent on the process of formation of the electrode plate 23. ‘445 does not explicitly teaches the other limitations of:
Claims 1 and 4: (1A) (an electrode having a film structure made of silicon, the film structure having a central portion with a thickness in a central portion of the film structure) which is different than a thickness in a peripheral portion of the film structure, (1B) and wherein the film structure is thermally sprayed onto a surface of the metal plate (1C) where an outlet of each of the plurality of flow paths is formed such that the central portion of the film structure has the thickness different from the thickness in the peripheral portion of the film structure.

It is well-known that the resistance of material depends on its thickness. 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted thickness variation of the silicon electrode 23 as a way to vary the resistance of the upper electrode 21 (the limitations of 1A and 1C), as an alternatively way to control the resistance variance, as taught by ‘445 ([0107]). (Note the resistance of silicon electrode 23 having higher resistance than the aluminum support 22, therefore, it would be obvious to change the thickness of the silicon electrode 23 rather than the aluminum support 22).

‘634 is an analogous art in the field of DEVICE AND METHOD FOR FORMING FILM (title) including plasma ([0004]), CVD ([0006]), and shower head unit 6 (Fig. 1, [0020], 2nd sentence). ‘634 teaches that the members include the processing chamber 4, the shower head unit 6, … the lower surface of the shower head unit 6 … and the surfaces directly exposed to the atmosphere within the processing chamber 4. And the hydrophobic layer 96 is installed on those surfaces ([0038]), As the hydrophobic layer 96 … a hydrophobized silicon layer may be used ([0039]), the silicon layer is formed on the surfaces of the respective members of the processing chamber 4, or the like by a silicon thermal spray process ([0040]). Note Fig. 1 clearly shows the thermal sprayed silicon layer 96 includes holes 10A and 10B, contrary to Appellants’ previous argument that thermal spray would have sealed the showerhead holes.

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted a thermal spraying process, as taught by ‘634, as the method to forming the upper electrode cover 30 of ‘151, for its suitability with predictable results. The selection of something based on its known suitability for its prima facie case of obviousness. MPEP 2144.07.

‘445 also teaches the limitations of:
Claims 3 and 7-8: the electrode plate 23 is constituted by an outer portion 63 formed of conductor or semiconductor having relatively low resistivity of 50 m[Symbol font/0x57]cm for example, and a central portion 64 formed of high resistant member having relatively high resistivity of 1 to 100 [Symbol font/0x57]cm, as shown in FIG. 10 ([0101], the claimed “wherein the resistivity of the peripheral portion of the film structure and the resistivity of the central portion of the film structure have different values within a range of 0.01 m[Symbol font/0x57]cm to 100 [Symbol font/0x57]cm” of claim 3 and “wherein the thickness in the central portion of the film structure is larger than the thickness in the peripheral portion of the film structure” of claims 7 and 8 after adopting plate 23 thickness to control resistivity).
Claims 5-6: Fig. 1 shows holes 24 in the electrode plate 23 and the electrode supporting body 22 are aligned (the claimed “wherein each of the plurality of gas introduction holes of the electrode is formed to overlap with the outlet of each of the plurality of flow paths of the metal plate”).

Alternatively, claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘445, in view of Muraoka et al. (US 20090041568, from IDS, hereafter ‘568).
‘445 teaches some limitations of claims 1 and 4 and does not teach the other limitations of claims 1 and 4 as discussed above.

It is well-known that the resistance of material depends on its thickness. 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted thickness variation of the silicon electrode 23 as a way to vary the resistance of the upper electrode 21 (the limitations of 1A and 1C), as an alternatively way to control the resistance variance, as taught by ‘445 ([0107]). (Note the resistance of silicon electrode 23 having higher resistance than the aluminum support 22, therefore, it would be obvious to change the thickness of the silicon electrode 23 rather than the aluminum support 22).

‘568 is an analogous art in the field of substrate processing apparatus, and substrate placing table used for same, and member exposed to plasma (title) including a shower structure ([0075], last sentence). ‘568 criticizes that the wall portion of a reaction chamber is formed of a processed bulk body of mono-crystalline silicon, this part becomes very expensive but cannot have a sufficient strength ([0009]) and teaches that the main body may consist essentially of aluminum. The silicon film is preferably a film formed by thermal spraying ([0023], therefore polycrystalline structure) the 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted thermal spraying, as taught by ‘568, as the method to forming the upper electrode cover 30 of ‘151, for the purpose of avoiding expensive and lack of strength of crystalline silicon and preventing the member from causing metal contamination, as taught by ‘568 ([0009] and [0011], last sentence).

REJECTIONS
Claim Interpretation
The “an electrode formed in a film shape made of silicon thermally sprayed onto a surface of the metal plate … the electrode being formed to have a different thickness from each other in a central portion and a peripheral portion” of claims 1 and 4 is a product by process claim. 
Appellants argue that “thermally sprayed” should be similar to "interbonded by interfusion" "welded," "intermixed," "ground in place," "press fitted," and "etched" as disclosed in MPEP 2113. However, nowhere in Appellants’ Specification describe what unique structure “thermally sprayed” is. The best the examiner can find is that thermal sprayed produced polycrystalline structure. Furthermore, US 6121540 states that “The silicon layers formed herein are polycrystalline silicon layers. To form the silicon layers of that type, thermal spraying using fine silicon grains may be employed. CVD may also be employed”, col. 5, lines 33-36). Therefore, the term “thermally sprayed” is still considered a product by process claim. Any process that resulted in polycrystalline silicon layer is considered reading into this portion of the claim. 



Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘445 and ‘634 (or ‘568), further in view of Schmitt et al. (US 6228438, from IDS, hereafter ‘438).
In case Appellants argue that it would not be obvious to change the thickness of the silicon electrode 23 of ‘445 to control the resistance of the showerhead from center to edge.

‘438 is an analogous art in the field of Plasma reactor for the treatment of large size substrates (title) including an upper "shower head" electrode 3 (Fig. 14, col. 8, lines 3-4). ‘438  teaches that the thickness of the "corrective layer", such as 140, is used to compensate the process non-uniformity, as observed, the corrective layer(s) will be the thickest in front of the location in the process space (or on the facing electrode, such as 3) which is the farest away from the electrode connection (9a) (col. 10, lines 3-8), non uniformity of the process due, for example, to gas compositional non uniformity, to edge effects or to temperature gradient (col. 4, lines 31-34, in other words, cover both the 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted the varying thickness of the silicon electrode 23 of ‘445, the layer in front of the process space, as taught by ‘438, for the purpose of compensating the process non-uniformity, as taught by ‘438 (col. 10, lines 4-5).

Alternatively, claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘445 and ‘634 (or ‘568) as being applied to claim 1 rejection above, further in view of ‘438 and Himori et al. (US 20040020431, hereafter ‘431).
In case Appellants argue that ‘438’s corrective layer is dielectric while the electrode 23 of ‘445 is semiconducting silicon ([0091]).

‘431 is an analogous art in the field of Plasma treatment apparatus (title) including An upper electrode that has a plurality of holes formed therein (abstract, i.e. showerhead), the upper electrode 31 and is made of a conductor or a semiconductor, and a high-resistance part 34 that is provided inside the electrically conductive part 33 (Fig. 2, [0062], this is similar to Fig. 10 of ‘445). ‘431 teaches that the high-resistance part is made of a material selected from the group consisting of Al, Si, SiC, Al2O3, and SiO2 ([0021]). In other words, both dielectric material and semiconductor material can be used as the high-resistance part. 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted the varying thickness of the silicon electrode 23 of ‘445, the layer in front of the process space, as taught by ‘438 and replacing the dielectric with semiconductor, as taught by ‘431, for the purpose of compensating the process non-uniformity, as taught by ‘438 (col. 10, lines 4-5) and as taught by ‘431 ([0021]).

(2) Response to Arguments
The examiner considers the critical issue is whether the silicon “thermally sprayed” is a product by process claim? If it is, whether Appellants’ arguments that the hole 42a and the thickness variations of the holes 42a are also formed during the thermal spray process are supported by the Specification. 

Regarding the rejection of claims 1-8 over Koshiishi ‘445 and Matsumoto ‘634, see pages 6 to 19, the examiner withdraws the rejection in favor of ‘445, ‘634, and Schmitt ‘438, replies to various arguments are presented in section C1) to C7) below. 
Regarding the rejection of claims 1-8 over Koshiishi ‘445 and Muraoka ‘568, see pages 6 to 19, see pages 20 to top of page 29, the examiner withdraws the rejection in favor of ‘445, ‘568, and ‘438, replies to various arguments are presented in section C1) to C7) below. 
Regarding the rejection of claims 1-8 over Koshiishi ‘445 and Matsumoto ‘634 or (Muraoka ‘568), and Schmitt ‘438, Appellants arguments are
C-1) ‘445’s electrode plate 23 is not made of thermally sprayed onto a surface of the electrode supporting body 22, see the 1st complete paragraph of page 9 and repeated on the bridging paragraph between pages 20 and 21, and “thermally sprayed” should be similar to "interbonded by interfusion" "welded," "intermixed," "ground in place," "press fitted," and "etched" is a structure, should be a film instead of a plate, see page 10.

This argument is attacking reference individually.

The examiner notices that "interbonded by interfusion" "welded," "intermixed," "ground in place," "press fitted," and "etched" each implies different structure. The 

The examiner actually provides clearer structure for the term “thermally sprayed” than Appellants’ argument. In the claim interpretation section, the examiner provides evidence that US 6121540 states that thermal spray includes a polycrystalline structure (of silicon), by thermal spray or CVD. Therefore, any method that produces polycrystalline structure silicon layer would read into the “thermally sprayed” silicon.

Because ‘445 is silent on the crystal structure of the silicon electrode plate 23, the OC has clearly set forth that ‘445 does not teach thermally sprayed film structure (limitation of 1B). The examiner applied either ‘634 or ‘568 that teaches thermally spraying silicon.

C-2) ‘445 does not teach different thickness in central and peripheral portion, see the 2nd paragraph of page 11 and again 1st complete paragraph of page 21.

The examiner withdraw this common knowledge rejection in favor of specific teaching by ‘438.



This assertion is completely contrary to the ‘634’s disclosure that 
the members include the processing chamber 4, the shower head unit 6, … the lower surface of the shower head unit 6 … and the surfaces directly exposed to the atmosphere within the processing chamber 4. And the hydrophobic layer 96 is installed on those surfaces ([0038]), As the hydrophobic layer 96 … a hydrophobized silicon layer may be used ([0039]), the silicon layer is formed on the surfaces of the respective members of the processing chamber 4, or the like by a silicon thermal spray process ([0040]).

By the way, the reason of ‘634 was added during the prosecution is that Appellants argue that thermal spray cannot be used to form gas holes (against ‘568). ‘634 proves that this assertion is not true. Furthermore, claim 1 (and 4) and Appellants’ Specification do not have support of this product by process limitation. See also item C-5 below.

C-4) ‘634 does not disclose that the silicon hydrophobic layer 96 is thermally sprayed such that a central portion would have a different thickness than a peripheral portion, see the top of page 17. 



C-5) ‘634 does not disclose thermal spraying can be used to form silicon layer 96 having different thickness in central and peripheral portions, or can be used to form electrode in view of ‘445, see the top of page 18.

This is an argument for a product by process limitation, yet this product by process limitation was not even in Appellant’ claim nor in Appellant’s Specification. In other words, if this limitation is presented in the claim, it would have been subjected to 35 USC 112(a) rejection.

Claim 1 (and 4) includes “the film structure is thermally sprayed onto a surface of the metal plate”, it is not limited to something like “the film structure is thermally sprayed onto a surface of the metal plate forming a film with a thickness in a central portion of the film structure which is different than a thickness in a peripheral portion of the film structure”, and nowhere in Appellants’ Specification discuss forming varying thickness by thermal spraying.

‘634 disclose thermal spraying a silicon layer 96. ‘438 teaches thicker central portion than periphery portion. The thickness variation can be made by a different process such as thermal spraying a silicon layer of constant thickness and then 

C-6) ‘568 does not disclose an electrode having silicon film 272 and does not have an upper electrode including the aluminum main body 271 and the silicon film 272, see the 1st three lines of the 1st complete paragraph of page 26.

This assertion is completely contrary to the ‘568’s disclosure that 
‘568 criticizes that the wall portion of a reaction chamber is formed of a processed bulk body of mono-crystalline silicon, this part becomes very expensive but cannot have a sufficient strength ([0009]) and teaches that the main body may consist essentially of aluminum. The silicon film is preferably a film formed by thermal spraying ([0023]).

By the way, ‘568’s teaching ([0009]) also suggests that to use polycrystalline silicon as the electrode plate 23 of ‘445 because single crystal silicon does not have sufficient strength and expensive. 

C-7) ‘568 does not disclose thermal spraying a center portion different in thickness than the periphery portion, see the middle of page 26 and middle of page 27.



C-8) ‘438 does not disclose that the corrective layer 140 is a film structure made of silicon, because it is a dielectric corrective layer, by replacing the silicon electrode 23 of ‘445 with dielectric corrective layer of ‘438 would not have been predictable, see the bottom paragraph of page 31.

This is misrepresenting the rejection and attacking reference individually. 

The OC has clearly set forth the rejection is based on varying the thickness of the silicon electrode 23 of ‘445 based the thickness variation teaching of ‘438. 

The rejection is based on ‘445, ‘634 (or ‘568), and ‘438. ‘445 also teaches silicon electrode plate 23 with a high resistance member (central portion) 64 formed from Si and outer portion 63 can be formed from a conductor or semiconductor such as Si, SiC or the like, (Fig. 10, [0107], [0108]). ‘438 teaches corrective layer 140 on the facing electrode, such as 3, (col. 10, lines 6-7, emphasizing “on”, directly attached to the showerhead electrode 3, col. 8, line 58). The motivation to combine would have been compensating the process non-uniformity, as taught by ‘438 (col. 10, lines 4-5), and to achieve the requirement of Fig. 10 of ‘445 for plasma density uniformity ([0106]). 



This is again attacking reference individually.

The rejection is based on ‘445, ‘634 (or ‘568), and ‘438. ‘634 (or ‘568) teaches thermal spraying silicon. ‘634, in particular, is teaching thermal spraying silicon 96 on the showerhead 6 made of aluminum ([0022] of US 20120251721, English translation of ‘634). 

C-10) neither ‘634 nor ‘586 suggest the thermal sprayed silicon film can be used as electrode, nor disclose the central portion has different thickness than the peripheral portion, see the bridging paragraph between pages 32 and 33.

The first part of this argument is again attacking reference individually. The second part of the argument was already addressed in item C-5) above.

‘445 teaches silicon electrode plate 23. A person of ordinary skill in the art would have known different attaching method does not affect that silicon being a conductor and function as an electrode.

Regarding the rejection of claims 1-8 over Koshiishi ‘445 and Matsumoto ‘634 or (Muraoka ‘568), Schmitt ‘438, and Himori ‘431, Appellants argue that ‘431 

D-1) ‘431 does not disclose that the upper electrode 32 have different thickness in the peripheral and central parts 33 and 34, see the 1st complete paragraph of page 38.

This is attacking reference individually.

The thickness variation is taught by ‘438, as discussed in item C-8 above.

D-2) ‘431 does not disclose thermally spraying the peripheral and central parts 33 and 34, and spraying different thickness to the peripheral and central parts 33 and 34, see the bridging paragraph between pages 38 and 39.

The first part of this argument is attacking reference individually, and the second part of this argument is already addressed in item C-5) above.

Thermal spraying is taught by ‘634 or ‘568, addressed in item C-9) above.

D-3) neither ‘634 nor ‘586 suggest the thermal sprayed silicon film can be used as electrode, nor disclose the central portion has different thickness than the peripheral portion, see the middle of page 39.



D-4) ‘438 disclose dielectric corrective layer, it would be nonsensical to replace the silicon electrode plate 23 of ‘445 by dielectric corrective layer of ‘438, only to then replace the dielectric corrective layer of ‘438 with semiconductor of ‘431, see the 1st complete paragraph of page 42.

The examiner agrees the replacement suggested by Appellants is nonsensical. The OC has never suggested such replacement, and as replied in item C-8) above. 

‘431 teaches that high-resistance part is made of a material selected from the group consisting of Al, Si, SiC, Al2O3, and SiO2 ([0021]). A person of ordinary skill in the art would have known the resistance adjusting material can be a conductor, a semiconductor, or a dielectric. Viewing ‘438 and ‘431, it would have been obvious to use Si as the corrective layer 140 of ‘438, instead of the dielectric, and replaced the Fig. 10 of ‘445 in one single replacement, instead of the nonsensical replacement procedure suggested by Appellants.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/KEATH T CHEN/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        

Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716    

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                            




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.